Allow me at the outset, Sir, to express my delegation's
satisfaction at seeing you preside over the work of the
General Assembly at this fifty-fifth session. You may
count on my delegation's support.
I should also like to pay an unqualified tribute to
your predecessor, Mr. Theo-Ben Gurirab, for the
quality of the work accomplished during his term of
office, and to commend Secretary-General Kofi Annan,
a great African of whom we are all proud, for his
commitment to strengthening the universal role and the
credibility of our Organization.
The United Nations family is growing day by day,
for which we all rejoice. That is why my delegation
welcomes the Republic of Tuvalu.
Before addressing the situation prevailing in my
country, I wish to share some of our concerns about the
international situation.
The challenges of the third millennium are not
new. They have been broadly outlined by the
Secretary-General in his report, entitled “We the
peoples: the role of the United Nations in the twenty-
first century”. For the delegation of Côte d'Ivoire,
given the difficulties facing the international
community, the issue is above all the need to draw up
new solutions in adhering to carefully established
priorities.
As the Secretary-General stresses in his
millennium report,
“the 1 billion people living in developed
countries earn 60 per cent of the world's income,
while the 3.5 billion people in low-income
countries earn less than 20 per cent”. (A/54/2000,
para. 69)
Furthermore, the technological progress that has been
achieved in computer science and communications,
which we welcome, has unfortunately also created a
digital gap that has further marginalized the poor
countries.
If, for the time being, we acknowledge the
advantages of globalization, it does seem to us that it is
not taking sufficient account of the concerns of
developing countries, particularly those in Africa. In
fact, the rate of Africa's participation in international
27

trade is still below two per cent. In sub-Saharan Africa,
particularly, the degree of poverty is almost the same as
it was 20 years ago. This is why we would earnestly
appeal for Africa's integration and involvement in
those efforts to build a new architecture of the world
economy. Poverty and deprivation, which are the daily
lot of peoples in the developing countries, are further
exacerbated by the debt burden on their economies.
In the particular case of my country, I would like
to emphasize that, even under the current difficult
circumstances, my Government continues to allocate
52 per cent of its budgetary earnings to paying off its
external debt, and, quite naturally, this is to the
detriment of the priority programmes relating to health,
education and food self-sufficiency. Adding to this, we
must not overlook inflation and speculation, which lead
to fluctuations in our commodity prices.
In addition to our main preoccupation, which is
combating poverty, Côte d'Ivoire believes that to
resolve conflicts, preventive diplomacy must be
strengthened and seen as a complementary dimension
to peacekeeping operations in the field. The conflicts
that beset the world have meant that peacekeeping
operations, which have become more and more
complex, are now in the forefront of United Nations
activities. Preparing for, organizing, setting up in the
field and financing these operations requires
considerable effort and considerable means. Those
conducted in recent years throughout the world,
particularly in Africa, have unfortunately not had the
results we had hoped for. The experience of the “Blue
Helmets” in Sierra Leone is illustrative of this.
We hope that the excellent report of Ambassador
Brahimi, who has put forward new guidelines for
United Nations peacekeeping operations in the twenty-
first century, will be given the attention by States
Members that they deserve, so that acting on these
recommendations will endow our Organization with the
means it needs to play the role which it should in
preserving international peace and security.
We very much welcome the conclusions of
Beijing Plus Five and the commitments which have
been entered into in order to bring about the
advancement of women. We are convinced that these
commitments will make it possible for women to fully
exercise all their rights and to finally achieve full and
complete equality. Côte d'Ivoire, which was actively
involved in the work of this important meeting,
commits itself, for its part, to working for the
implementation of the targets set.
May I, at this juncture in my statement, refer to
the question of the much-needed structural reform of
the United Nations, particularly that of the Security
Council. In these new circumstances, Côte d'Ivoire
would like to reaffirm the position held by the
Organization of African Unity (OAU), which is
claiming two permanent seats and two new non-
permanent seats in the Council.
To return to matters in Côte d'Ivoire, and the
situation prevailing there, I would like to recall that on
24 December 1999, my country underwent its first
experience of an institutional change taking place apart
from the balloting boxes. In fact, on the day before
that, a military mutiny, on the part of soldiers who were
claiming better living conditions, resulted in the
toppling of the existing constitutional order. This
unexpected speeding up of events in my country
aroused, and continues to arouse, major concern within
the international community, a concern and an anxiety
which points to the interest that the international
community attaches to my country. Up until now, Côte
d'Ivoire, considered as a haven of peace and an oasis
of stability, and recognized as a driving force in the
economy of the subregion, particularly of those
countries that constitute the West African Economic
and Monetary Union, has been playing an important
and irreplaceable part as a regulatory force in West
Africa. The millions of our brothers who have come
from countries in the subregion, and who live in my
country, are substantially responsible for generating the
money circulating in their countries of origin. If this
country, Côte d'Ivoire, were to implode, it would have
unforeseen consequences for the process of solidarity
and sharing.
On 23 July, the Ivorian people expressed
themselves through a referendum on the new draft
constitution and electoral code placed before it by the
transitional Government. It should be recalled that the
military arm was involved neither in the drafting of the
new constitution nor in that of the new electoral code.
The political parties, social and professional
organizations, the administrative regions of the
country, religious organizations, women's and youth
associations and non-governmental organizations — in
other words, civil society — were those who, through
their freely appointed representatives, drafted and
submitted to the Government these new fundamental
28

texts that the Government, in turn, simply placed
before the populace for its approval.
This consultation, the transparency of which was
very much heralded by the international community,
was characterized by a massive turn-out of the
electorate of 86.23 per cent. We believe that this result
should, in itself, be enough to put an end to the
discussions and speculations that preceded and
followed the referendum, the tone of which, in many
respects, was not to the liking of the people of the Côte
d'Ivoire and their friends.
We welcome the efforts made by the United
Nations, the European Union, the OAU and the
Economic Community of West African States
(ECOWAS) in order to try and bring about common
ground among the political circles in Côte d'Ivoire and
to support the transitional process. Therefore, the
international community should be reassured that the
people of Côte d'Ivoire will, on 22 October of this
year, express their wishes through fair and transparent
elections for candidates whose eligibility has been
established by the Constitutional Chamber of the
Supreme Court.
To spend time today still talking about the
requirements for eligibility, as contained in the texts
that have been adopted, would be an attempt
tantamount to trying to perpetuate a discussion whose
fate has already been definitely, once and for all, sealed
by the people of Côte d'Ivoire.
Trained in the school of the founding father of
modern Côte d'Ivoire, President Félix Houphouët-
Boigny, the apostle of peace, and belonging as we do to
a subregion that has been beset by conflicts, some of
which have taken place at the very gates of Ivorian
territory, the people of Côte of d'Ivoire are only too
well aware of the importance of peace. The people are
determined to preserve peace without backsliding or
compromise.
My country is not xenophobic, nor is it a place of
exclusion. Côte d'Ivoire is still the only country in the
world where foreigners account for more than 40 per
cent of the total population. The problems of all kinds
that arise from this unparalleled immigration — social,
economic and even political — are real. The country is
addressing and coping with them as best it can. We do
not wish our brothers and sisters, who are living on
very good terms with the Ivorian population, to leave.
In this respect, we are very proud of being the
most integrationist country of the Economic
Community of West African States and we intend to
remain so. That is why we believe that the desire of the
Ivorian people to offer one single political post, that of
President of the Republic, to a citizen of established
background should not serve as a pretext for spreading
malicious rumours about our country and its people.
In this connection, we are counting on the
understanding and support of the international
community to help us successfully through this
transition and, within our self-imposed schedule, to
achieve the state of constitutional normality that our
people so earnestly desires.



